DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, the claim recites the limitation “a mass ratio of the fluorine-containing (meth)acryl-based monomer (a1) unit to the hydroxyl group-containing (meth)acryl-based monomer (a2) in the (meth)acrylic polyol is 0.90 or less” in lines 13-15. There is no support in the specification as originally filed for this limitation in the claims. The specification recites “the mass ratio of the fluorine-containing (meth)acryl-based monomer (a1) unit to the hydroxyl group-containing (meth)acryl-based monomer (a2) unit is 0.0030 or more... [and] 7.5 or less…” (see instant specification, [0033]). The present limitation “0.90 or less” includes values below 0.0030, e.g. 0.0020, 0.0010, 0.0005, etc., which is not disclosed in the instant specification.
With respect to claim 12, the claim recites the limitation “a mass ratio of the fluorine-containing (meth)acryl-based monomer (a1) unit to the hydroxyl group-containing (meth)acryl-based monomer (a2) in the (meth)acrylic polyol is 0.90 or less” in lines 10-12. There is no support in the specification as originally filed for this limitation in the claims. The specification recites “the mass ratio of the fluorine-containing (meth)acryl-based monomer (a1) unit to the hydroxyl group-containing (meth)acryl-based monomer (a2) unit is 0.0030 or more... [and] 7.5 or less…” (see instant specification, [0033]). The present limitation “0.90 or less” includes values below 0.0030, e.g. 0.0020, 0.0010, 0.0005, etc., which is not disclosed in the instant specification.
Claims 2 and 5-11 are rejected under 35 U.S.C. 112(a) due to their ultimate dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the scope of the claim is confusing given that the claim recites the (meth)acryl-based monomer contains a fluorine-containing (meth)acryl-based monomer (a1) and a hydroxyl group-containing (meth)acryl-based monomer (a2), i.e. both monomers are required to be present, but also recites the ratio of (a1)/(a2) is 0.90 “or less” which includes a value of zero, i.e. the fluorine-containing (meth)acryl-based monomer (a1) is not required to be present. Therefore, it is unclear if the claim requires the presence of fluorine-containing (meth)acryl-based monomer (a1).
With respect to claim 12, the scope of the claim is confusing given that the claim recites the (meth)acryl-based monomer contains a fluorine-containing (meth)acryl-based monomer (a1) and a hydroxyl group-containing (meth)acryl-based monomer (a2), i.e. both monomers are required to be present, but also recites the ratio of (a1)/(a2) is 0.90 “or less” which includes a value of zero, i.e. the fluorine-containing (meth)acryl-based monomer (a1) is not required to be present. Therefore, it is unclear if the claim requires the presence of fluorine-containing (meth)acryl-based monomer (a1).
Claims 2 and 5-11 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 1.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (JP 2003-072012 A, “Kano”). It is noted that the disclosure of Kano is based off a machine translation of the reference included with the action mailed 03 February 2022.
With respect to claims 1-2, Kano discloses a sheet having an anti-staining layer comprising a resin composition (2) on a surface of a base sheet formed from a cured resin composition (1) (Abstract). The base sheet corresponds to the presently claimed substrate layer. The sheet has a pressure-sensitive adhesive layer attached to the base sheet (page 3, “Further, the present invention… also relates to any one of the above sheets having a pressure-sensitive adhesive layer on a base sheet”); this pressure-sensitive adhesive layer corresponds to the presently claimed adhesive layer integrally laminated on a second surface of the substrate layer. The resin composition (2) contains a polymer (C) having a fluorine atom (page 9, “The antifouling layer is made of a resin composition (2) containing a polymer (C) having a fluorine atom…”); the polymer (C) is a polymer capable of reacting with an isocyanate group (page 10, “Of these, crosslinking with isocyanate is preferred… A vinyl polymer (C) having a functional group capable of reacting with an isocyanate group…”) and is made from a copolymer having  at least two monomers (c1) and (c2) (page 10, bottom paragraph). The monomer (c1) includes perfluoromethylmethyl (meth)acrylate (page 11, “Examples of the monomer (c1)… include… perfluoromethylmethyl (meth)acrylate). The monomer (c2) includes hydroxyl groups (page 11, “The crosslinkable functional group of the monomer (c2) having a crosslinking functional group… includes a hydroxyl group”) and can be a hydroxyl group-containing (meth)acrylic monomer, i.e. a (meth)acrylic polyol (page 11, “As the hydroxyl group-containing monomer (c2), a hydroxyl group-containing (meth)acrylic monomer…”). The polymer (C) has a hydroxyl value of 1-300 mg KOH/g (page 12, “The polymer (C) can be obtained… When the polymer (C) has a hydroxyl group, its hydroxyl value is preferable 1 to 300 KOH mg / g…”), which overlaps the presently claimed hydroxyl value for a polyol containing fluorine atoms. The resin composition (2) additionally contains a polyisocyanate compound (B) which crosslinks with the polymer (C) to form a cured layer (page 10, second to last paragraph). Given that the polymer (C) has hydroxyl groups, i.e. is a polyol, and the compound (B) is a polyisocyanate, and that it is well known in the art that polyurethanes are the reaction products of polyols and polyisocyanates, then the resin composition (2) is a polyurethane composition as presently claimed. Further, given the resin composition (2) provides stain resistance and stain removal properties (page 9, bottom paragraph), then the anti-staining layer corresponds to the presently claimed surface protective layer integrally laminated on a first surface of the substrate layer since the layer protects the substrate from stains. Kano further discloses the monomer (c1) is present in an amount of 1-80% by weight (page 11, The monomer (c1) can be used singly or in combination… The ratio of the monomer (c1) in the polymer (C) is preferably 1 to 80% by weight…”). The monomer (c2) is present in an amount of 1-70% by weight (page 11, “The monomer (c2) having a crosslinkable functional group… can be used singly or in combination… The proportion of the monomer (c2) in the polymer (C) is preferably from 1 to 70% by weight…”). The monomer (c1) includes perfluoromethylmethyl (meth)acrylate (page 11, “Examples of the monomer (c1)… include… perfluoromethylmethyl (meth)acrylate…”). The monomer (c2) includes hydroxyl groups (page 11, “The crosslinkable functional group of the monomer (c2) having a crosslinking functional group… includes a hydroxyl group”) and can be a hydroxyl group-containing (meth)acrylic monomer, i.e. a (meth)acrylic polyol (page 11, “As the hydroxyl group-containing monomer (c2), a hydroxyl group-containing (meth)acrylic monomer…”). Thus, the monomer (c1) corresponds to the presently claimed fluorine-containing (meth)acryl-based monomer (a1), while the monomer (c2) corresponds to the presently claimed hydroxyl group-containing (meth)acryl-based monomer. When the polymer (C) is made from (c1) and (c2), then when there is 30% (c1), there is 70% (c2), and when there is 80% (c1), there is 20% (c2). Thus, the mass ratio of (c1) to (c2), corresponding to the claimed ratio of (a1) to (a2), is 0.429 (0.3/0.7 ≈ 0.429) to 4 (0.8/0.2 = 4). Further, assuming a 50% blend, then the mass ratio is 1 (0.5/0.5 = 1).
Regarding the content of fluorine atoms, while Kano does not explicitly recite the content of fluorine atoms being 0.1-20% by mass, Kano discloses the polymer containing fluorine atoms contribute to sheet moldability, adhesion to the base sheet, stain resistance, and stain removal properties (page 10, “Among them, from the viewpoints of sheet moldability…”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the content of fluorine atoms, including over values presently claimed, in order to provide a sheet having desired moldability, a protective layer having desired adhesion to the base sheet, and a protective layer having desired stain resistance and stain removal properties.
With respect to claim 5, Kano discloses the monomer (c1) is present in an amount of 1-80% by weight (page 11, “The monomer (c1) can be used singly or in combination… The ratio of the monomer (c1) in the polymer (C) is preferably 1 to 80% by weight…”). The monomer (c2) is present in an amount of 1-70% by weight (page 11, “The monomer (c2) having a crosslinkable functional group… can be used singly or in combination… The proportion of the monomer (c2) in the polymer (C) is preferably from 1 to 70% by weight…”). The monomer (c1) includes perfluoromethylmethyl (meth)acrylate (page 11, “Examples of the monomer (c1)… include… perfluoromethylmethyl (meth)acrylate…”). The monomer (c2) includes hydroxyl groups (page 11, “The crosslinkable functional group of the monomer (c2) having a crosslinking functional group… includes a hydroxyl group”) and can be a hydroxyl group-containing (meth)acrylic monomer, i.e. a (meth)acrylic polyol (page 11, “As the hydroxyl group-containing monomer (c2), a hydroxyl group-containing (meth)acrylic monomer…”). Thus, the monomer (c1) corresponds to the presently claimed fluorine-containing (meth)acryl-based monomer (a1), while the monomer (c2) corresponds to the presently claimed hydroxyl group-containing (meth)acryl-based monomer. When the polymer (C) is made from (c1) and (c2), then when there is 30% (c1), there is 70% (c2), and when there is 47.3% (c1), there is 52.7% (c2). Thus, the mass ratio of (c1) to (c2), corresponding to the claimed ratio of (a1) to (a2), is 0.429 (0.3/0.7 ≈ 0.429) to 0.9 (0.473/0.527 ≈ 0.9), which falls within the claimed range.
With respect to claim 6, Kano discloses the polymer (C) has at least one functional group selected from a polyorganosiloxy group and a fluoroalkyl group capable of reacting with an isocyanate group (page 3, “The present invention also relates to any one of the above sheets… the present invention provides a vinyl polymer (C) in which the antifouling layer has at least one selected from… a polyorganosiloxy group, or a fluoroalkyl group and a functional group capable of reacting with an isocyanate group”). Kano further discloses acrylic resins are preferred in order to provide good weather resistance and toughness (page 10, “Among them… in addition, among polymers having… a polyorganosiloxy group, and a fluoroalkyl group, from the viewpoint of the sheet’s weather resistance and toughness, it is particular preferably to use a vinyl polymer such as… an acrylic resin”). Thus, when the polymer (C) contains the fluorine-containing (meth)acrylic polyol as set forth above and the polyorganosiloxy group-containing acrylic resin, the polyorganosiloxy group-containing acrylic resin corresponds to the claimed siloxane bond-containing (meth)acryl-based monomer (a3).
With respect to claim 7, Kano discloses the polymer composition (2) additionally contains a compound (D) (page 12, bottom paragraph). The compound (D) is a compound selected from the group consisting of polyether, polyester, and polycarbonate and having two or more functional groups capable of reacting with an isocyanate group (page 7, “The compound (D) is, for example, a polyester, polyether, polycarbonate, or polybutadiene having two or more functional groups capable of reacting with an isocyanate group…”). The functional group capable of reacting with the isocyanate group includes hydroxyl groups (page 7, “Examples of the functional group capable of reacting with the isocyanate group include a hydroxyl group… The number of functional groups capable of reacting with an isocyanate group is particularly preferably three…”). Thus, the compound (D) is a polyether polyol, polyester polyol, or polycarbonate polyol when it is made from polyester, polyether, or polycarbonate having a plurality of hydroxyl groups, i.e. polyol.
With respect to claim 8, Kano discloses the polymer composition (2) additionally contains a compound (D) (page 12, bottom paragraph); the compound (D) has a polar group that is excellent in providing dispersibility, such as a thiol group (page 9, “When a colorant … the compound (D)… has a polar group excellent in pigment dispersibility, for example… a thiol group…”). Therefore, it would have been obvious to one of ordinary skill in the art to include a polythiol in the polyurethane composition for the purpose of enhancing dispersibility.
With respect to claims 9-10, Kano discloses the base sheet is made from a cured composition (1) made from a polymer (A) having a structure such as a polyester which has a functional group reactive with an isocyanate group, and compound (B) having two or more isocyanate groups, i.e. a polyisocyanate (Abstract). The polymer (A)’s functional group capable of reacting with an isocyanate group includes hydroxyl groups (page 3, “The polymer (A) refers to… Examples of the functional group capable of reacting with the isocyanate group include a hydroxyl group…”). Thus, polymer (A) is a polyester polyol, and compound (B) is a polyisocyanate. Given that it is well known in the art that polyurethanes are the reaction products of polyols and polyisocyanates, then the cured composition (1) made from (A) and (B) is a polyester-based polyurethane, which Applicant states is a thermoplastic resin (see instant specification, [0084]-[0085]).
With respect to claim 11, Kano discloses the sheet is used with automobiles (page 14, “The sheet of the present invention can be used for… exterior plates of automobiles…”).
With respect to claim 12, Kano discloses a resin composition (2) which is applied as a coating to a base sheet (Abstract), i.e. a coating agent. The resin composition (2) contains a polymer (C) (Abstract). The polymer (C) has a fluorine atom (page 9, “The antifouling layer is made of a resin composition (2) containing a polymer (C) having a fluorine atom…”); the polymer (C) is a polymer capable of reacting with an isocyanate group (page 10, “A vinyl polymer (C) having a functional group capable of reacting with an isocyanate group…”) and is made from a copolymer having at least two monomers (c1) and (c2) (page 10, bottom paragraph). The monomer (c1) includes perfluoromethylmethyl (meth)acrylate (page 11, “Examples of the monomer (c1)… include… perfluoromethylmethyl (meth)acrylate…”). The monomer (c2) includes hydroxyl groups (page 11, “The crosslinkable functional group of the monomer (c2) having a crosslinking functional group… includes a hydroxyl group”) and can be a hydroxyl group-containing (meth)acrylic monomer, i.e. a (meth)acrylic polyol (page 11, “As the hydroxyl group-containing monomer (c2), a hydroxyl group-containing (meth)acrylic monomer…”). The polymer (C) has a hydroxyl value of 1-300 mg KOH/g (page 12, “When the polymer (C) has a hydroxyl group, its hydroxyl value is preferably 1 to 300 KOH mg / g…”), which overlaps with the presently claimed hydroxyl value for a polyol containing fluorine atoms. The resin composition (2) additionally contains a polyisocyanate compound (B) which crosslinks with the polymer (C) to form a cured layer (page 10, second to last paragraph). Thus, the polymer (C) corresponds to the presently claimed agent, and the polyisocyanate compound (B) corresponds to the presently claimed curing agent. Kano further discloses the resin composition (2) is made by mixing the polymer (C), compound (B), and a solvent, i.e. liquid (page 13, “The resin composition (2) constituting the antifouling layer is prepared by mixing the polymer (C), and… the compound (B)… and a solvent”). Thus, the resin composition (2) is formed from two liquids, one being the polymer (C) and the other being the polymer (B), corresponding to the presently claimed two-liquid curable coating agent. Kano further discloses the monomer (c1) is present in an amount of 1-80% by weight (page 11, The monomer (c1) can be used singly or in combination… The ratio of the monomer (c1) in the polymer (C) is preferably 1 to 80% by weight…”). The monomer (c2) is present in an amount of 1-70% by weight (page 11, “The monomer (c2) having a crosslinkable functional group… can be used singly or in combination… The proportion of the monomer (c2) in the polymer (C) is preferably from 1 to 70% by weight…”). The monomer (c1) includes perfluoromethylmethyl (meth)acrylate (page 11, “Examples of the monomer (c1)… include… perfluoromethylmethyl (meth)acrylate…”). The monomer (c2) includes hydroxyl groups (page 11, “The crosslinkable functional group of the monomer (c2) having a crosslinking functional group… includes a hydroxyl group”) and can be a hydroxyl group-containing (meth)acrylic monomer, i.e. a (meth)acrylic polyol (page 11, “As the hydroxyl group-containing monomer (c2), a hydroxyl group-containing (meth)acrylic monomer…”). Thus, the monomer (c1) corresponds to the presently claimed fluorine-containing (meth)acryl-based monomer (a1), while the monomer (c2) corresponds to the presently claimed hydroxyl group-containing (meth)acryl-based monomer. When the polymer (C) is made from (c1) and (c2), then when there is 30% (c1), there is 70% (c2), and when there is 80% (c1), there is 20% (c2). Thus, the mass ratio of (c1) to (c2), corresponding to the claimed ratio of (a1) to (a2), is 0.429 (0.3/0.7 ≈ 0.429) to 4 (0.8/0.2 = 4). Further, assuming a 50% blend, then the mass ratio is 1 (0.5/0.5 = 1).
Regarding the content of fluorine atoms, while Kano does not explicitly recite the content of fluorine atoms being 0.01-20% by mass, Kano discloses the polymer containing fluorine atoms contribute to sheet moldability, adhesion to the base sheet, stain resistance, and stain removal properties (page 10, “Among them, from the viewpoints of sheet moldability…”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the content of fluorine atoms, including over values presently claimed, in order to provide a sheet having desired moldability, a protective layer having desired adhesion to the base sheet, and a protective layer having desired stain resistance and stain removal properties.

Response to Arguments
Due to the amendments to claims 7 and 12, the previous 35 U.S.C. 112(b) rejections of claims 7 and 12 are withdrawn. However, claims 1-2 and 5-12 are now rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) for the reasons set forth above.
Due to the cancellation of claims 3-4, the 35 U.S.C. 103 rejections of claims 3-4 are withdrawn.

Applicant’s arguments filed 01 June 2022 and supported by a declaration have been fully considered, but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections over Kano, Applicant argues Kano does not disclose nor suggest the claimed mass ratio of the fluorine-containing (meth)acryl-based monomer (a1) unit to the hydroxyl group-containing (meth)acryl-based monomer (a2) unit in the (meth)acrylic polyol being 0.90 or less. Specifically, Applicant argues Kano fails to disclose a mass ratio that is within the claimed range, and that the Office erred in the rejection by picking specific values out of a range. Applicant further argues that Kano’s disclosed range is “far too broad to support any prima facie case of obviousness”. Applicant additionally argues Kano did not recognize the relationship between the claimed ratio and the improvement in water spot resistance, and that there is no reason one of ordinary skill in the art would have modified Kano to arrive at the claimed mass ratio range. Applicant further argues they have discovered unexpectedly good results, and points to [0033] of the specification, Examples 1-22, and a declaration for support. The examiner respectfully disagrees.
In response to Applicant’s argument regarding Kano, while Kano does not explicitly disclose the claimed ratio (a1)/(a2), the fact remains that Kano discloses amounts of (a1), i.e. (c1) being 1-80% by weight, and amounts of (a2), i.e. (c2) being 1-70% by weight, from which a ratio can be calculated. The ratio overlaps with that presently claimed. For instance, when the amount of (c1) is 1% (i.e., the minimum value in the 1-80% range) and (c2) is 70% (i.e., the maximum value in the 1-70% range), then the ratio (c1)/(c2) mass ratio is 0.0143, which falls within the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sheet with an (a1)/(a2) ratio, including that presently claimed, in Kano absent evidence to the contrary. Additionally, in response to Applicant’s argument that Kano does not recognize that the ratio and its improvement in water spot resistance, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Given that the ratio overlaps that presently claimed, it is clear that within the overlapping range, the sheet of Kano would necessarily have the same properties of the sheet of the present invention, including the same water spot resistance.
In response to Applicant’s argument of unexpectedly good results, this is not found persuasive because the data is not commensurate in scope with the claims for the following reasons.
Firstly, the Examples relate to a specific fluorine-containing (meth)acryl-based monomer (a1) being 2-(perfluorohexyl)ethyl acrylate being present in specific amounts, whereas the present claims broadly allow for any fluorine-containing (meth)acryl-based monomer (a1) being present in any amount.
Secondly, the Examples relate to specific hydroxyl group-containing (meth)acryl-based monomers (a2) being either 2-hydroxyethyl acrylate or 2-hydroxyethyl methacrylate in specific amounts, whereas the present claims broadly allow for any hydroxyl group-containing (meth)acryl-based monomer (a2) being present in any amount.
Thirdly, there is not a proper side-by-side comparison between the inventive Examples and the comparative Examples with respect to the additional (meth)acryl-based monomers (a4), i.e. methyl methacrylate, isobornyl methacrylate, and n-butyl acrylate. The inventive Examples include these monomers in specific amounts that are different than the amounts of these monomers in the comparative Examples. Therefore, it is unclear if the difference in properties is due to the difference in the amounts of monomers (a4) or the difference in (a1)/(a2). It is additionally noted that Synthetic Example 12 (and thus Example 10) requires the use of a siloxane bond-containing (meth)acryl-based monomer (a3) being α-butyl-ω-(3-methacryloxypropyl)polydimethylsiloxane in a specific amount, which is not present in any of the comparative Examples. Therefore, there is not a proper side-by-side comparison between Example 12 and any of the comparative Examples.
Fourthly, the Examples relate to a specific ratio (a1)/(a2) ranging from a minimum of 0.0040 (Example 18) to a maximum of 0.897 (Example 14). However, the present claims allow for any ratio that is below 0.90. There is no data at the upper limit of the claimed ratio range.
Fifthly, Example 8 relates to a composition that contains a polythiol that is trimethylolpropane tris(3-mercaptopropionate) in a specific amount (see instant specification, [0122]), which is not present in any of the comparative Examples. Therefore, there is not a proper side-by-side comparison between Example 8 and any of the comparative Examples.
Sixthly, Examples 5-8 relate to compositions containing other polyols, namely polyether polyol being polytetramethylene glycol having a molecular weight of 650 (see instant specification, [0122], which discloses the use of PTMG650 from Mitsubishi Chemical Corp.), polyester polyol being polycaprolactone triol (see instant specification, [0122], which discloses the polyester polyol being PLACCEL 303 from Daicel Corp.), and polycarbonate polyol being poly[cyclohexylene bis (methylene)/hexamethylene]carbonate diol (see instant specification, [0122], which discloses the use of ETERNACOLL™ UM-90 from UBE Industries, Ltd.) in specific amounts, which are not present in any of the comparative Examples. Therefore, there is not a proper side-by-side comparison between Examples 5-8 and any of the comparative Examples.
Seventhly, the Examples relate to specific fluorine atom contents of the polyol, ranging from 0.050 to 15.0, whereas the present claims broadly allow for an amount of 0.01 to 20. There is no data at the upper or lower limits of the claimed fluorine content.
Eighthly, the Examples relate to a specific polyisocyanate (namely a biuret modified product of hexamethylene diisocyanate having an isocyanate group content of 23.3% under the tradename TAKENATE D165N from Mitsui Chemicals, Inc.) present in specific amounts, whereas the present claims broadly allow for any polyisocyanate in any amount.
Ninthly, the Examples relate to specific equivalent ratios of isocyanate group/hydroxyl group or isocyanate group/(hydroxyl group and thiol group) being 1 or 1.2, whereas the present claims are silent with respect to this limitation.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787